


110 HR 4012 IH: Native American Veterans Language

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4012
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To establish a grant program to provide Native American
		  veterans with language resources to facilitate access to medical services
		  provided by the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Veterans Language
			 Assistance Act of 2007.
		2.Native American
			 veterans language assistance grant program
			(a)Grant
			 programThe Secretary of the
			 Department of Veterans Affairs shall carry out a program to make competitive
			 grants to eligible entities in accordance with this section. The purpose of
			 such grants is to improve access to, delivery of, and follow-up of medical
			 services provided by the Department of Veterans Affairs to Native American
			 veterans who speak native languages by providing interpreters or other language
			 resources.
			(b)Eligible
			 entityFor purposes of this
			 section, the term eligible entity means any medical facility of
			 the Department of Veterans Affairs.
			(c)Amount of
			 grantThe amount of a grant under this section shall be
			 determined by the Secretary, but may not exceed $100,000.
			(d)Use of grant
			 fundsAn eligible entity
			 receiving a grant under this section may use the grant to provide interpreters
			 or other language tools to assist Native American veterans who speak native
			 languages with access to, delivery of, and follow-up of medical services
			 provided by the Department of Veterans Affairs.
			(e)Competition for
			 grantAn eligible entity
			 seeking a grant under this section shall submit to the Secretary an application
			 for the grant. The application shall be in such form and shall contain such
			 information as the Secretary may require. From the applications submitted, the
			 Secretary shall approve those applications that the Secretary determines to be
			 the most promising in carrying out the purposes of the grant program. When
			 considering such applications, the Secretary shall give priority to an eligible
			 entity serving an area with a large population of Native American veterans. At
			 the Secretary’s discretion, an eligible entity may receive more than one grant
			 during any fiscal year and may receive grants in more than one fiscal year.
			(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for each of fiscal years 2008 through 2012.
			
